ORDER

PER CURIAM.
Appellant Mark Steven Miles (“Husband”) appeals from the trial court’s judgment adopting, approving and confirming the marital settlement agreement and making it part of the parties’ decree of dissolution of marriage because no evidence or testimony as to the agreement’s content, terms or provisions was presented to the court.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment is affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).